Citation Nr: 1315059	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  04-07 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the bilateral lower extremities, including the right knee and both hips, to include as secondary to a service-connected pelvic fracture with right thigh numbness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran had active service from August 1971 to August 1974 and from December 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2007, October 2009, May 2011, and August 2012, the Board remanded the appeal for further development, and it once again returns to the Board for appellate review.

In May 2007, the Veteran testified before the undersigned during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board's review of the post-remand record indicates that another remand is required as the RO/AMC did not substantially comply with the Board's August 2012 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In accordance with this remand, the RO/AMC was to obtain outstanding VA treatment records and to schedule a VA examination prior to further adjudication of the claim.  VA treatment records through January 2013 were added to the claims file, and the VA examination was scheduled for November 2012.  Also as required by the remand, in a November 2012 letter sent by the agency of original jurisdiction (AOJ), the Veteran was advised that the VA Medical Center would be notifying him of the date, time, and place of the examination and that not reporting for the examination without good cause could have adverse effects on his claim.  

The Veteran did not attend the VA examination and has not shown good cause for not being present.  In an April 2013 submission, his representative merely requested that an independent medical opinion be obtained in light of the negative opinions received from VA physicians.  In most cases where the Veteran did not report for an examination and good cause has not been shown, the appeal is decided on the evidence of record.  Nevertheless, the Board finds that another remand is necessary, as the RO/AMC did not fully comply with its orders in the August 2012 remand.  See Stegall, 11 Vet. App. at 271.  

In the August 2012 remand, the Board ordered that, in addition to the Veteran being informed of the consequences of not reporting for the examination, "[a] copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to the Veteran's last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable."  The actual notice of the date and time of the examination sent to the Veteran by the VA Medical Center is not of record, and there is no indication as to whether the notice was returned.  In January 2013, the Veteran was sent a supplemental statement of the case (SSOC) that noted that he did not attend a scheduled examination.  However, the Board observes that a January 2013 VA treatment record relates that the Veteran was facing foreclosure.  This treatment record was dated almost two weeks before the SSOC; therefore, it is conceivable that the Veteran did not receive the SSOC in a timely manner due to a change of residence and was unaware that he missed a scheduled VA examination when the appeal was re-certified to the Board.  In light of these facts, the Board determines that another remand is necessary, so that the Veteran may be scheduled for a VA examination to assess the etiology of his right and left knee and hip disorders.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the existence and etiology of any right knee, left knee, right hip, and/or left hip disability found to be present.  The claims folder must be made available for review, and the report should reflect that such review occurred.  All indicated studies should be performed, and all findings should be reported in detail.  Once the review of the record is complete, the examiner should opine as to the following:

a. Is it at least as likely as not that any right knee, left knee, right hip, and/or left hip disability found is causally or etiologically a result of the Veteran's military service as opposed to being more likely the result of some other cause or factors?
      
b. Is it at least as likely as not that any right knee, left knee, right hip, and/or left hip disability found was caused or aggravated beyond normal progression as a result of the Veteran's service-connected pelvis disability?
      
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  

The examiner must consider the Veteran's subjective reports of his medical history with respect to his relevant symptoms and discuss those complaints in the opinions.  

If the examiner finds the Veteran's claims inconsistent or implausible when viewed in the context of the complaints, treatment, and diagnoses documented in and after service, the examiner must explain the reasons for that finding.

2. The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to the Veteran's last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

3. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

4. Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


